274 F.2d 830
LITVAK MEAT COMPANY, a Colorado corporation,v.UNITED STATES of America.
No. 6222.
United States Court of Appeals Tenth Circuit.
Dec. 5, 1959.

Appeal from the United States District Court for the District of Colorado.
Harry A. Feder, Denver, Colo., for appellant.
Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson, Atty., Department of Justice, Washington, D.C., and Robert S. Wham, Asst. U.S. Atty., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.  D.C., 172 F.Supp. 650.